DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections related to 35 U.S.C. § 101 regarding to claims 1-16 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 12-18, 20-24 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. (hereinafter Bar) US 2018/0330100 in view of Bennett et al. (hereinafter Bennett) US 2010/0275263 and Gkoulalas-Divanis US 2019/0266353
In regard to claim 1, Bar disclose A system comprising: ([0011] system)
a processor; ([0014] processor) and
a computer-readable storage medium storing instructions that, when executed by the processor, cause the system to: ([0014]-[0015] 124, 122, 120) 
receive metadata representing privacy data from a data source, ([0012] receive privacy risk information from a client device) the metadata including taxonomic data types, ([0023][0024] [0027][0028] information including data sensitivity type, nature of deployment, etc.) the metadata including weighted privacy sensitivity scores associated with the data types, the data uses; ([0023][0024] [0027][0028] the sensitivity score can be weighted and associated with data types, nature of deployment information, data sensitivity type, etc, which is an implementation choice)
determine, using a privacy model, a privacy impact score associated with the data source based at least on the metadata, ([0014]-[0015] [0025]-[0028] determine a privacy impact score associated with storage device based on the analysis of privacy risk information) the privacy model being capable of tuning the weighted privacy sensitivity scores; ([0025]-[0028] privacy sensitivity scores may be assigned to a different weighting factor) and
generate a visual report depicting the privacy impact score on a user interface of the system; ([0029]-[0031] [0039] display graphics to indicate privacy risk scores on the user interface) 
But Bar fail to explicitly disclose “the metadata including taxonomic data uses of the data types, de-identification levels of the data types, the metadata including weighted privacy sensitivity scores associated with the data uses, the de-identification levels.”
Gkoulalas-Divanis disclose the metadata including taxonomic data uses of the data types, de-identification levels of the data types, ([0013][0014][0023][0033] [0044]-[0047][0050]-[0051] data with different level of de-identification and data utility)
 the metadata including weighted privacy sensitivity scores associated with the data uses, and the de-identification levels. ([0044]-[0046] privacy score associated with de-identification level and data set utility)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Gkoulalas-Divanis’s de-identification data into Bar’s invention as they are related to the same field endeavor of displaying information processing and displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Gkoulalas-Divanis’s de-identification data would provide more data on the graph to Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing de-identification data would optimize the protection of the data and therefore reduce privacy risk of the system.
But Bar and Gkoulalas-Divanis fail to explicitly disclose “receive a selection of the privacy impact score on the user interface and display, on the user interface, a recommendation for modifying the metadata to reduce the privacy impact score.”
Bennett disclose receive a selection of the privacy impact score on the user interface and display, on the user interface, a recommendation for modifying the metadata to reduce the privacy impact score. (Fig. 10, 12, [0176]-[0181] [0212]-[0219] [0063] [0064][0077] construct what-if scenario, user can click the bubble on the graph which represent a specific impact score on the user interface, bubble can be selected to output additional detail information related to assessment scores , therefore can be used to reduce the privacy impact score, ) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bennett’s interactive graphs into Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Bennett’s interactive graphs would display more data on the graph to Gkoulalas-Divanis and Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that manipulating data on the graph would help to provide more intuitive ways to display the data and therefore to improve the user experience using the device.
In regard to claim 2, Bar, Gkoulalas-Divanis and Bennett disclose The system of claim 1, the rejection is incorporated herein.
Bar also disclose wherein the data source is a software application and the metadata is extracted from the software application. ([0010] [0013] [0015] [0023] privacy risk information is retrieved from the privacy risk questionnaire responses, for example, etc. which is a software application)
In regard to claim 3, Bar, Gkoulalas-Divanis and Bennett disclose The system of claim 1, the rejection is incorporated herein.
Bar also disclose wherein the data source is a privacy impact assessment and the metadata is extracted from the privacy impact assessment. ([0013] [0015] [0023][0032]  privacy risk information is retrieved from the privacy risk questionnaire responses, for example) 
In regard to claim 6, Bar, Gkoulalas-Divanis and Bennett disclose   The system of claim 1, the rejection is incorporated herein.
Bar also disclose wherein the weighted privacy sensitivity scores are weighted by an organization. ([0027][0028]  sensitivity score are weighted score automatically provided) 
In regard to claim 7, Bar, Gkoulalas-Divanis and Bennett disclose The system of claim 5, the rejection is incorporated herein.
Bar also disclose wherein the weighted privacy sensitivity scores are weighted according to legal or regulatory frameworks. ([0009] [0027][0028]  sensitivity score are weighted score automatically provided, weighting method is an implementation choice which is not an invention) 
In regard to claim 8, Bar, Gkoulalas-Divanis and Bennett disclose   The system of claim 1, the rejection is incorporated herein.
Bar also disclose wherein the visual report depicts a comparison of privacy assessments associated with a plurality of data sources on a graph of the user interface. ([0029]-[0032] [0039][0043] display graphics to indicate privacy risk scores corresponding to privacy risk assessment from the questionnaires on the user interface, compare the identified privacy risk to the privacy risks) 
In regard to claim 9, Bar, Gkoulalas-Divanis and Bennett disclose   The system of claim 8, the rejection is incorporated herein.
Bar also disclose wherein a plot point on the graph corresponds to an aggregated data type impact score and an aggregated data use impact score, ([0029]-[0031] [0039] display graphics to indicate each of privacy risks on the user interface, how to construct the graph based on the data set available is an implementation choice, not an invention, which is well known to the people with skill in the art) 
But Bar and Gkoulalas-Divanis fail to explicitly disclose “and the graph includes a first axis for a data type impact score and a second axis for a data use impact score.”
Bennett disclose and the graph includes a first axis for a data type impact score and a second axis for a data use impact score. (Fig. 12, [0212]-[0219][0233] first axis and second axis representing different scores which is up to the implementation and not an invention) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bennett’s interactive graphs into Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Bennett’s interactive graphs would display more data on the graph to Gkoulalas-Divanis and Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that manipulating data on the graph would help to provide more intuitive ways to display the data and therefore to improve the user experience using the device.
In regard to claim 10, Bar, Gkoulalas-Divanis and Bennett disclose The system of claim 9, the rejection is incorporated herein.
But Bar fail to explicitly disclose “wherein computer-readable instructions, when executed by the processor, further cause the processor to: receive a user selection on at least one plot point on the graph; and display information regarding the data source associated with the plot point selected according to the user selection.”
Bennett disclose wherein computer-readable instructions, when executed by the processor, further cause the processor to: receive a user selection on at least one plot point on the graph; and display information regarding the data source associated with the plot point selected according to the user selection.  ([0065][0077] user can “mouse over” or “click down” to see some additional detail data related to the user selection) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bennett’s interactive graphs into Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Bennett’s interactive graphs would display more data on the graph to Gkoulalas-Divanis and Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that manipulating data on the graph would help to provide more intuitive ways to display the data and therefore to improve the user experience using the device.
In regard to claim 12, Bar disclose A method comprising: ([0027] method)
extracting metadata representing privacy data utilized by a data source from a database, ([0010] [0013] [0015] [0023] [0036] [0043] privacy risk information is retrieved from the privacy risk questionnaire responses, for example, from a database) the metadata defining data types, data uses of the data types;  ([0023][0024] [0027][0028] information including data sensitivity type, nature of deployment, etc,) the metadata including privacy sensitivity scores associated with the data types, the data uses, and the de-identification levels; ([0023][0024] [0027][0028] the sensitivity score can be weighted and associated with data types, nature of deployment information,  data sensitivity type, etc, which is an implementation choice)
calculating a privacy impact score based at least on the metadata; ([0014]-[0015][0026]-[0029] [0042] privacy risk scores are calculated based on the analysis of privacy risk information)
binning the data source into privacy rating bins according to the privacy impact score; ([0029]-[0033] categorize each of privacy risks based on the accessed privacy risk score)  
displaying, on a graphical user interface, a visual depiction of the privacy impact score according to the privacy rating bins; ([0029]-[0033][0039] display graphics to indicate categorized privacy risk scores on the user interface) 
But Bar fail to explicitly disclose “the metadata including data uses of the data types, and de-identification levels of the data types,”
Gkoulalas-Divanis disclose the metadata including data uses of the data types, and de-identification levels of the data types, ([0013][0014][0023][0033] [0044]-[0047][0050]-[0051] data with different level of de-identification and data utility)
 the metadata including privacy sensitivity scores associated with the data uses, and the de-identification levels. ([0044]-[0046] privacy score associated with de-identification level and data set utility)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Gkoulalas-Divanis’s de-identification data into Bar’s invention as they are related to the same field endeavor of displaying information processing and displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Gkoulalas-Divanis’s de-identification data would provide more data on the graph to Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing de-identification data would optimize the protection of the data and therefore reduce privacy risk of the system.
But Bar and Gkoulalas-Divanis fail to explicitly disclose “receiving a selection of the privacy impact score via the graphical user interface and displaying, on the graphical user interface, a recommendation for modifying the metadata to reduce the privacy impact score.”
Bennett disclose receiving a selection of the privacy impact score via the graphical user interface and displaying, on the graphical user interface, a recommendation for modifying the metadata to reduce the privacy impact score. (Fig. 10, 12, [0176]-[0181] [0212]-[0219] [0063] [0064][0077] construct what-if scenario, user can click the bubble on the graph which represent a specific impact score on the user interface, bubble can be selected to output additional detail information related to assessment scores , therefore can be used to reduce the privacy impact score, ) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bennett’s interactive graphs into Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Bennett’s interactive graphs would display more data on the graph to Gkoulalas-Divanis and Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that manipulating data on the graph would help to provide more intuitive ways to display the data and therefore to improve the user experience using the device.
In regard to claim 13, Bar, Gkoulalas-Divanis and Bennett disclose The method of claim 12, the rejection is incorporated herein.
Bar also disclose further comprising normalizing the privacy impact score based at least on previously calculated privacy impact scores. ([0025]-[0031] [0039] calculate the privacy impact score based on the previous scores using weighting factor.) 
In regard to claim 14, Bar, Gkoulalas-Divanis and Bennett disclose  The method of claim 12, the rejection is incorporated herein.
Bar also disclose wherein the visual depiction of the privacy impact score is a visual graph with plot points depicting privacy impact scores of one or more data sources. ([0029]-[0031] [0039] display graphics to indicate each of privacy risks on the user interface, for example, dots of various colors, etc. how to construct the graph based on the data set available is an implementation choice, not an invention, which is well known to the people with skill in the art) 
In regard to claim 15, Bar, Gkoulalas-Divanis and Bennett disclose  The method of claim 14, the rejection is incorporated herein.
But Bar and Gkoulalas-Divanis fail to explicitly disclose “further comprising: receiving a selection of a plot point associated with one of the data sources depicted on the visual graph; and displaying information associated with the selected plot point.”
Bennett disclose further comprising: receiving a selection of a plot point associated with one of the data sources depicted on the visual graph; and displaying information associated with the selected plot point.  ([0065][0077] user can “mouse over” or “click down” to see some additional detail data related to the user selection) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bennett’s interactive graphs into Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Bennett’s interactive graphs would display more data on the graph to Gkoulalas-Divanis and Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that manipulating data on the graph would help to provide more intuitive ways to display the data and therefore to improve the user experience using the device.
In regard to claim 16, Bar, Gkoulalas-Divanis and Bennett disclose    The method of claim 13, the rejection is incorporated herein.
Bar also disclose wherein the privacy impact score is calculated based on aggregating the privacy sensitivity scores associated with the data types, and aggregating privacy sensitivity scores associated with the data uses of the data types. ([0024]-[0031] privacy impact score is calculated based on the scores associated with type, or applications, etc. with various weighting factors)
In regard to claim 17, Bar disclose   A system comprising: ([0011] system)
a display of the system configured to depict a graphical user interface; ([0014] a user interface on a display ) 
a processor; ([0014] processor) and
a storage memory storing computer-readable instructions, which when executed by the processor, cause the processor to: ([0014]-[0015] 124, 122, 120) 
display, via the graphical user interface, data associated with privacy ratings for one or more data sources; ([0029]-[0031] [0039] display graphics to indicate privacy risk scores on the user interface from applications) 
But Bar fail to explicitly disclose “receive a selection of at least one plot point representing a privacy impact score on the graphical user interface; determine whether a modification to metadata associated with the privacy impact score results in a reduction of the privacy impact score; corresponding to the plot point; and display a recommendation on the graphical user interface concerning the modification.”
Bennett disclose receive a selection of at least one plot point representing a privacy impact score on the graphical user interface; (Fig. 12, [0019] [0065][0077] [0095] [0086][0212][02165]  user can select information from the graph representing the privacy score)
determine whether a modification to metadata associated with the privacy impact score results in a reduction of the privacy impact score; (Fig. 10, 12, [0014] [0063][0077][0107] [0125] [0131][0132] [0176]-[0181] [0212]-[0219] create what-if scenarios to determine if the risk is reduced or minimized, etc ) 
corresponding to the plot point; (Fig. 10, 12, [0176]-[0181] [0212]-[0219] [0063] [0064][0077] construct what-if scenario, user can click the bubble on the graph which represent a specific impact score on the user interface, bubble can be selected to output additional detail information related to assessment scores , therefore can be used to reduce the privacy impact score) and 
display a recommendation on the graphical user interface concerning the modification. ([0014] [0063] [0077][0107] [0224] display a report and graphics and what-if scenarios regarding to change)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bennett’s interactive graphs into Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Bennett’s interactive graphs would display more data on the graph to Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that manipulating data on the graph would help to provide more intuitive ways to display the data and therefore to improve the user experience using the device.
Bar and Bennett fail to explicitly disclose “the privacy impact score being based at least on de-identification levels associated with data types used in a particular data source;” 
Gkoulalas-Divanis disclose the privacy impact score being based at least on de-identification levels associated with data types used in a particular data source; ([0024] [0027] [0030] [00036] [0040] [0042] [0044]-[0046] privacy score associated with de-identification degree related to the data type (medical history or salary, for example which can be an attribute of the dataset, sensitivity, etc.) in a storage )
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Gkoulalas-Divanis’s de-identification data into Bennett and Bar’s invention as they are related to the same field endeavor of displaying information processing and displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Gkoulalas-Divanis’s de-identification data would provide more data on the graph to Bennett and Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing de-identification data would optimize the protection of the data and therefore reduce privacy risk of the system.
In regard to claim 18, Bar, Gkoulalas-Divanis and Bennett disclose The system of claim 17, the rejection is incorporated herein.
Bar also disclose wherein the privacy impact score is calculated based at least on aggregating sensitivity scores associated with data types used in a data source, and aggregating sensitivity scores associated with data uses of the data types used in the data source.  ([0023]-[0032] privacy impact score is calculated based on the scores associated with sensitivity scores relate to type, or applications, etc. with various weighting factors)
In regard to claim 20, Bar, Gkoulalas-Divanis and Bennett disclose   The system of claim 17, the rejection is incorporated herein.
Bar also disclose wherein a size of a plot point displayed on the graphical user interface is influenced by the privacy impact score. ([0031][0039] highlighted a particular color based on the score of the privacy impact score or change size to indicate the level of severity is well known to the people with skill in the art and it is an implantation choice, not an invention)
In regard to claim 21, Bar, Gkoulalas-Divanis and Bennett disclose  The system of claim 17, the rejection is incorporated herein.
Bar and Gkoulalas-Divanis fail to explicitly disclose “wherein the computer-readable instructions further cause the processor to: implement the recommendation to reduce the privacy impact score.”
Bennett disclose wherein the computer-readable instructions further cause the processor to: implement the recommendation to reduce the privacy impact score. ([0064] [0077] [0107] implement what-if scenario to reduce the score using the tool 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bennett’s interactive graphs into Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Bennett’s interactive graphs would display more data on the graph to Gkoulalas-Divanis and Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that manipulating data on the graph would help to provide more intuitive ways to display the data and therefore to improve the user experience using the device.
In regard to claim 22, Bar, Gkoulalas-Divanis and Bennett disclose  The system of claim 17, the rejection is incorporated herein.
Bar and Bennett fail to explicitly disclose “wherein the computer-readable instructions further cause the processor to: anonymize a particular data type to reduce the privacy impact score.”
Gkoulalas-Divanis disclose wherein the computer-readable instructions further cause the processor to: anonymize a particular data type to reduce the privacy impact score. ([0013] [0014] [0025] [0032] [0033] [0036] [0044]-[0046] [0050] anonymizing data based on the attribute to reduce the privacy score)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Gkoulalas-Divanis’s de-identification data into Bennett and Bar’s invention as they are related to the same field endeavor of displaying information processing and displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Gkoulalas-Divanis’s de-identification data would provide more data on the graph to Bennett and Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing de-identification data would optimize the protection of the data and therefore reduce privacy risk of the system.
In regard to claim 23, Bar, Gkoulalas-Divanis and Bennett disclose  The system of claim 17, the rejection is incorporated herein.
Bar and Gkoulalas-Divanis fail to explicitly disclose “wherein the computer-readable instructions further cause the processor to: calculate relative values for privacy impacts associated with risk mitigations; and prioritize the risk mitigations based on the relative values.”
Bennett disclose wherein the computer-readable instructions further cause the processor to: calculate relative values for privacy impacts associated with risk mitigations; and prioritize the risk mitigations based on the relative values. ([0100] [0110]-[0115][0154][0189] [0192] [0205]  construct the risk mitigation using the tool and calculate values for privacy impact and priorities can be assigned based on the value) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bennett’s interactive graphs into Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Bennett’s interactive graphs would display more data on the graph to Gkoulalas-Divanis and Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that manipulating data on the graph would help to provide more intuitive ways to display the data and therefore to improve the user experience using the device.
In regard to claim 24, Bar, Gkoulalas-Divanis and Bennett disclose  The system of claim 23, the rejection is incorporated herein.
Bar and Gkoulalas-Divanis fail to explicitly disclose “wherein the computer-readable instructions further cause the processor to: take corrective actions associated with a particular risk mitigation.”
Bennett disclose wherein the computer-readable instructions further cause the processor to: take corrective actions associated with a particular risk mitigation. (Fig. 13, [0234][0235] whether action is required based on the identified relationship with risk mitigation) 
 It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bennett’s interactive graphs into Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Bennett’s interactive graphs would display more data on the graph to Gkoulalas-Divanis and Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that manipulating data on the graph would help to provide more intuitive ways to display the data and therefore to improve the user experience using the device.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 8/9/2021 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20130239177 A1 	September 12, 2013 		SIGURDSON et al.
CONTROLLING ENTERPRISE ACCESS BY MOBILE DEVICES
SIGURDSON et al. disclose a system comprising at least one component running on at least one server and receiving vulnerability data and, for each device of a plurality of devices, device data that includes data of at least one device component. The system includes a trust score corresponding to each device of the plurality of devices and representing a level of security applied to the device. The trust score is generated using a severity of the vulnerability data. The system includes an access control component coupled to the at least one component and controlling access of the plurality of devices to an enterprise using the trust score… see abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143